Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Species 4, in Figs. 20-30 in the reply filed on 4/9/2021 is acknowledged.


DETAILED ACTION
	This is the first action on the merits for application 16/855394.  Claims 1, 2, 32-50 currently pending in this application.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of U.S. Patent No. 16/855,394. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to the same structure and completely overlap in scope.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 32, 44, 46, 48, 50 is/are rejected under 35 U.S.C. 102a1 as being anticipated by TE-LONG (4,596,537).

Regarding Claims 1, LONG teaches A continuously variable transmission for coupling a drive shaft and a driven shaft, the continuously variable transmission comprising: a housing (6) including a base having a first opening adapted to receive the drive shaft and a second opening adapted to receive the driven shaft and a cover being coupled to the base, the cover and the base cooperating to define an interior of the housing; a drive clutch (11) positioned within the interior of the housing and adapted to be operatively coupled to the drive shaft, the drive clutch including a first drive clutch 

Regarding Claim 32, LONG teaches wherein the housing (6) includes geometry configured to divide the non-recycled air entering into the interior of the house into at least four streams (61)(63)(31)(34) of the non-recycled air.

Regarding Claim 44, LONG teaches wherein the cover includes a first channel (area behind 11 adjacent 1) configured to feed recycled air from proximate the drive clutch (11) around the driven clutch (3) and out through the at least one air outlet conduit (Fig. 1).

Regarding Claim 46, LONG teaches wherein the first channel is an open channel (Fig. 1).

Regarding Claim 48, LONG teaches wherein the cover includes a second channel (area on the side of 11 on the side of 4) configured to feed recycled air from proximate the drive clutch to a central portion of the driven clutch.

Regarding Claim 50, LONG teaches wherein at least some of the non-recycled air provided by the less than four air supply conduits (62)(63) is translated within the housing (6) between the drive clutch (11) and the driven clutch (3)(Fig. 1).




Allowable Subject Matter
Claim 2, 33-43, 45, 47, 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest wherein the first number is one with the other elements in Claim 2.
The prior art does not teach or suggest further comprising a first air diverter and a second air diverter both positioned within the housing and supported by at least one of 
The prior art does not teach or suggest wherein the cover includes an air peeler configured to assist in peeling air off of the drive clutch and into the channel, and to feed this air to atmosphere through the at least one air outlet conduit with the other elements in Claim 45.
The prior art does not teach or suggest wherein the first channel is a closed channel in which a component is coupled to the cover to guide the air around the driven clutch without interaction with the driven clutch with the other elements in Claim 47.
The prior art does not teach or suggest wherein the cover includes a second air peeler configured to assist in peeling air off of the drive clutch and into the second channel, and to feed this air to a negative pressure area proximate the inlet for the driven clutch from a positive pressure area around the drive clutch with the other elements in Claim 49.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENRY Y. LIU

Art Unit 3654



/HENRY Y LIU/Primary Examiner, Art Unit 3654